Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed October 18, 2021. Claims 1-16 are presented for examination. Claims 1 and 9 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 102020127593.5 filed in Germany on October 20, 2020 which papers have been placed of record in the file.
Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted December 2, 2021.
Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (October 18, 2021) has been received, entered into the record, and considered.

Drawings

The drawings filed October 18, 2021 are accepted by the examiner.


Abstract

The abstract filed October 18, 2021 is accepted by the examiner.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).  
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of application No. 17335780. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recite a camera which is arranged to capture images of an eye at a first scanning rate, a laser velocimeter configured to detect an eye velocity of a movement of the eye by laser Doppler velocimetry at a second scanning rate, and  a control device configured to determine an absolute eye position based on the images, and to track a gaze direction of the eye based on the absolute eye position and the eye velocity, therefore the same limitations as claimed in application No. 17335780. 
This is an obviousness-type double patenting rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eash et al. (US 20200026350 Al) in view of Lang (US 20220079675 Al).

 	As to Claims 1:
Eash et al. discloses an eye tracking arrangement (Eash, see Abstract, where Eash discloses a relative position based eye tracking system includes a light source to illuminate a portion of the eye and an optical sensor to capture a sequence of samples of the portion of the eye. The system further includes a sample comparator to compare two samples and a relative position calculator to
calculate a change in the position of the eye based on data from the sample comparator) comprising: a camera (Eash, see camera capture 166A and 166B and camera based correction 168 in figure 1) which is arranged to capture images of an eye (Eash, see camera capture 166A and 166B and camera based correction 168 in figure 1 paragraph [0047], where Each discloses that global correction system 160 may include camera based correction system 168 which uses camera capture system 166A/166B. The camera capture system 166A/166B captures images of the eye to calculate the absolute position of the eye. In one embodiment, the camera based correction system 168 is triggered periodically) at a first scanning rate (Eash, see paragraph [0029], where Eash discloses that the small light sensor 106 may be a photo diode array, charge coupled device (CCD), CMOS imaging array, a laser Doppler sensor, or another type of image sensor. In one embodiment, the
light sensor 106 captures image data at a high frequency, in one embodiment the samples are captured at 1 KHz), a laser velocimeter configured to detect an eye velocity of a movement of the eye by laser Doppler velocimetry at a second scanning rate (Eash, see paragraph [0036], where Eash discloses that the laser Doppler interferometry is used to track the eye position. A laser reflects off of the surface of the eye and interferes with a reference laser beam. The photo detector reads the interference pattern. The periodic variation of the feedback in the interference is used
to measure the Doppler frequency and calculate the eye's velocity and relative position), and a control device configured to determine an absolute eye position based on the images (Eash, see camera capture 166A and 166B and camera based correction 168 in figure 1 paragraph [0047], where Each discloses that global correction system 160 may include camera based correction system 168 which uses camera capture system 166A/166B. The camera capture system 166A/166B captures images of the eye to calculate the absolute position of the eye. In one embodiment, the camera based correction system 168 is triggered periodically), and to track a gaze direction of the eye based on the absolute eye position (Eash, see camera capture 166A and 166B and camera based correction 168 in figure 1 paragraph [0047], where Each discloses that global correction system 160 may include camera based correction system 168 which uses camera capture system 166A/166B. The camera capture system 166A/166B captures images of the eye to calculate the absolute position of the eye. In one embodiment, the camera based correction system 168 is triggered periodically) and the eye velocity (Eash, see paragraph [0036], where Eash discloses that the laser Doppler interferometry is used to track the eye position. A laser reflects off of the surface of the eye and interferes with a reference laser beam. The photo detector reads the interference pattern. The periodic variation of the feedback in the interference is used to measure the Doppler frequency and calculate the eye's velocity and relative position).
Eash differs from the claimed subject matter in that Eash does not explicitly disclose a scanning rate.  However in an analogous art, Lang discloses a scanning rate (Lang, see paragraphs [0083] and [0184], where Lang discloses that one or more cameras or image capture or video capture systems and/or a 3D scanner included in the optical head mounted display can detect one or more optical markers including their coordinates (x, y, z) and at least one or more of a position, orientation, alignment, direction of movement or speed of movement of the one or more optical markers. EOG can be limited for measuring slow eye movement and detecting gaze direction. EOG is, however, well suited for measuring rapid or saccadic eye movement associated with gaze shifts and for detecting blinks. Unlike optical or video-based eye-trackers, EOG allows recording of eye movements even with eyes closed. The major disadvantage of EOG is its relatively poor gaze direction accuracy compared to an optical or video tracker. Optionally, both methods, optical or video tracking and EOG, can be combined in select embodiments. A sampling rate of 15, 20, 25, 30, 50, 60, 100, 120, 240, 250, 500, 1000 Hz or greater can be used. Any sampling frequency is possibly. In many embodiments, sampling rates greater than 30 Hz will be preferred).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eash with Lang. One would be motivated to modify Eash by disclosing a scanning rate as taught by Samee, thereby providing improved visual guidance using an optical head mounted display and with focus plane adjustment (Lang, see paragraph [0002]).

As to Claim 2:
Eash in view of Lang discloses the eye tracking arrangement according to claim 1, wherein the first scanning rate is 40 Hz at the maximum, in particular at least 1 Hz, and wherein in particular the second scanning rate is at least 500 Hz (Lang, see paragraphs [0083] and [0184], where Lang discloses that one or more cameras or image capture or video capture systems and/or a 3D scanner included in the optical head mounted display can detect one or more optical markers including their coordinates (x, y, z) and at least one or more of a position, orientation, alignment, direction of movement or speed of movement of the one or more optical markers. EOG can be limited for measuring slow eye movement and detecting gaze direction. EOG is, however, well suited for measuring rapid or saccadic eye movement associated with gaze shifts and for detecting blinks. Unlike optical or video-based eye-trackers, EOG allows recording of eye movements even with eyes closed. The major disadvantage of EOG is its relatively poor gaze direction accuracy compared to an optical or video tracker. Optionally, both methods, optical or video tracking and EOG, can be combined in select embodiments. A sampling rate of 15, 20, 25, 30, 50, 60, 100, 120, 240, 250, 500, 1000 Hz or greater can be used. Any sampling frequency is possibly. In many embodiments, sampling rates greater than 30 Hz will be preferred).

As to Claim 3:
Eash in view of Lang discloses the eye tracking arrangement according to claim 2, wherein the first scanning rate is at least 5 Hz (Lang, see paragraphs [0083] and [0184], where Lang discloses that one or more cameras or image capture or video capture systems and/or a 3D scanner included in the optical head mounted display can detect one or more optical markers including their coordinates (x, y, z) and at least one or more of a position, orientation, alignment, direction of movement or speed of movement of the one or more optical markers. EOG can be limited for measuring slow eye movement and detecting gaze direction. EOG is, however, well suited for measuring rapid or saccadic eye movement associated with gaze shifts and for detecting blinks. Unlike optical or video-based eye-trackers, EOG allows recording of eye movements even with eyes closed. The major disadvantage of EOG is its relatively poor gaze direction accuracy compared to an optical or video tracker. Optionally, both methods, optical or video tracking and EOG, can be combined in select embodiments. A sampling rate of 15, 20, 25, 30, 50, 60, 100, 120, 240, 250, 500, 1000 Hz or greater can be used. Any sampling frequency is possibly. In many embodiments, sampling rates greater than 30 Hz will be preferred).

As to Claim 4:
Eash in view of Lang discloses that the eye tracking arrangement according to claim 2, wherein the second scanning rate is a maximum of 5 kHz (Lang, see paragraphs [0083] and [0184], where Lang discloses that one or more cameras or image capture or video capture systems and/or a 3D scanner included in the optical head mounted display can detect one or more optical markers including their coordinates (x, y, z) and at least one or more of a position, orientation, aligmnent, direction of movement or speed of movement of the one or more optical markers. EOG can be limited for measuring slow eye movement and detecting gaze direction. EOG is, however, well suited for measuring rapid or saccadic eye movement associated with gaze shifts and for detecting blinks. Unlike optical or video-based eye-trackers, EOG allows recording of eye movements even with eyes closed. The major disadvantage of EOG is its relatively poor gaze direction accuracy compared to an optical or video tracker. Optionally, both methods, optical or video tracking and EOG, can be combined in select embodiments. A sampling rate of 15, 20, 25, 30, 50, 60, 100, 120, 240, 250, 500, 1000 Hz or greater can be used. Any sampling frequency is possibly. In many embodiments, sampling rates greater than 30 Hz will be preferred).

As to Claim 5:
Eash in view of Lang discloses the eye tracking arrangement according to claim 1, wherein the laser velocimeter comprises at least one surface emitter with integrated photodiode (Eash, see paragraph [0036], where Eash discloses that laser Doppler interferometry is used to track the eye position. A laser reflects off of the surface of the eye and interferes with a reference laser beam. The photo detector reads the interference pattern. The periodic variation of the feedback in the interference is used to measure the Doppler frequency and calculate the eye's velocity and relative position).



As to Claim 6:
Eash in view of Lang discloses a smart glasses comprising an eye tracking arrangement according to claim 1 (Eash, see paragraph [0079], where Eash discloses These advantages are particularly helpful for augmented reality (AR), mixed reality, and virtual reality (VR) applications, such as head mounted displays, goggles, glasses, and the like).

As to Claim 8:
Eash in view of Lang discloses the smart glasses according to claim 6, further comprising an input and/or output unit which is arranged to receive an input from the user and/or to output an output to the user, wherein the control device is arranged to actuate the input and/or output unit based on the tracked gaze direction of the eye (Eash, see paragraph [0274], where Lang discloses that The rotating and/or translating of the left and right eye display of the HMD can be executed by rotating the left and right eye display unit, e.g. using mechanical actuation, an electric motor, an electromagnetic mechanism, and/or a piezoelectric mechanism. The amount of rotation and/or translation can also be adjusted based on the inter-ocular distance of the operator. The position, orientation, position
and orientation of the at least left and the at least right eye display of the HMD can be adjusted based on the interocular distance of the operatory, gaze or eye tracking data, data generated by outside-in-tracking, data generated by inside-out tracking, or any combination thereof).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eash et al. (US 20200026350 Al) in view of Lang (US 20220079675 Al) in further view of Samee et al. (US 20160270656 A1).

As to Claim 7:
Eash in view of Lang differs from the claimed subject matter in that Eash in view of Lang do not explicitly disclose the smart glasses according to claim 6, wherein the laser velocimeter comprises at least one laser source, which is arranged on a spectacle frame, which especially surrounds a spectacle lens, and/or on a spectacle temple and/or in a spectacle lens, and/or wherein the camera is arranged on the spectacle frame, and/or on the spectacle temple and/or in the spectacle lens. 
However in an analogous art, Samee discloses the smart glasses according to claim 6, wherein the laser velocimeter comprises at least one laser source, which is arranged on a spectacle frame, which especially surrounds a spectacle lens, and/or on a spectacle temple and/or in a spectacle lens, and/or wherein the camera is arranged on the spectacle frame, and/or on the spectacle temple and/or in the spectacle lens (Samee, see 2450 in figure 24A and paragraphs [2055] and [2056], where Samee discloses that 2055] In various embodiments of the device 2450, the received ultrasound signals from the eye can be analyzed to measure a Doppler shift to measure velocity of blood flowing in the blood vessels of the retina. Traditional velocity measurements with ultrasound are based on the Doppler principle, which states that sound emitted from a moving source or sound reflected from a moving target will lead to a shift in the frequency of the sound. This so-called Doppler shift can be measured directly from the received signal through a continuous wave ultrasound emission also referred to as CW-Doppler or sampled through the emission of several ultrasound pulses also referred to as PW-Doppler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eash and Lang with Samee. One would be motivated to modify Eash and Lang by disclosing wherein the laser velocimeter comprises at least one laser source, which is arranged on a spectacle frame, which especially surrounds a spectacle lens, and/or on a spectacle temple and/or in a spectacle lens, and/or wherein the camera is arranged on the spectacle frame, and/or on the spectacle temple and/or in the spectacle lens as taught by Samee, thereby providing an improved augmented reality display attached to the frame, a light detector attached to the frame and a processor configured to conduct a health analysis of the user based on light detected by the light detector (Samee, see paragraph [0008]).


Claims 9-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 20200026350 20220079675 Al) in view of Eash (US 20200026350 Al).

As to Claim 9:
Lang discloses a method of eye tracking of an eye (Lang, see paragraph [0173], where Lang discloses that the optical head mount display can include an eye tracking system), comprising the steps of: capturing an image of the eye by means of a camera (Lang, see paragraph [0169], where Lang discloses that the cameras attached or integrated into the HMD can include infrared cameras. Infrared LED's or emitters can also be included in the HMD. The sensors or cameras attached or integrated into the HMD can include an image capture system, a video capture system, a 3D scanner, a laser scanner, a surgical navigation system or a depth camera. In some embodiments, the data collected by the sensors or cameras is used for positional tracking as well as for other purposes, e.g. image recording or spatial mapping. Information gathered by the sensors and/or cameras is used to determine the HMD's position and orientation in 3D space. This can be done, for example, by detecting optical, infrared, RF or electromagnetic markers attached to the external environment. Changes in the position of the markers relative to the sensors or cameras are used to continuously determine the position and orientation of the HMD. Data processing of the sensor and camera information can be performed by a mobile processing unit attached to or integrated
with the HMD, which can allow for increased mobility of the HMD user as compared to outside-in tracking. Alternatively, the data can be transmitted to and processed on the central computer), determining an absolute eye position of the eye based on the image of the eye (Lang, see 140 in figure 8), irradiating at least one wavelength modulated laser beam to the eye (Lang, see paragraph [0166], where Lang discloses including for outside-in and inside-out tracking, a camera, image capture or video capture system can detect light from the spectrum visible to the human eye, e.g. from about 380 to 750 nanometers wavelength, or from about 400 to 720 nanometers wavelength, or from about 420 to 680 nanometers wavelength, or similar combinations. In embodiments throughout the specification, including for outside-in and inside-out tracking, a camera, image capture or video capture system can detect light from the spectrum not visible to the human eye, e.g. from the infrared spectrum, e.g. from 700 nm or above to, for example, 1 mm wavelength, 720 nm or above to, for example, 1 mm wavelength, 740 nm or above to, for example, 1 mm wavelength, or similar combinations. In embodiments throughout the specification, including for outside-in and inside-out tracking, a camera, image capture or video capture system can detect light from the spectrum
visible and from the spectrum not visible to the human eye). 
Lang differs from the claimed subject matter in that Lang does not explicitly disclose determining a Doppler shift between the irradiated laser beam and a portion of the irradiated laser beam backscattered by the eye based on laser feedback interferometry of the irradiated laser beam and the portion backscattered by the eye, determining an eye velocity based on the Doppler shift, and tracking an eye movement of the eye based on the absolute eye position and the eye velocity. 
However in an analogous art, Eash discloses determining a Doppler shift between the irradiated laser beam and a portion of the irradiated laser beam backscattered by the eye based on laser feedback interferometry of the irradiated laser beam and the portion backscattered by the eye (Eash, see paragraph [0036], where Eash discloses that the laser Doppler interferometry
is used to track the eye position. A laser reflects off of the surface of the eye and interferes with a reference laser beam. The photo detector reads the interference pattern. The periodic variation of the feedback in the interference is used to measure the Doppler frequency and calculate the eye's
velocity and relative position), determining an eye velocity based on the Doppler shift, and tracking an eye movement of the eye based on the absolute eye position and the eye velocity (Eash, see paragraph [0036], where Eash discloses that the laser Doppler interferometry is used to track the eye position. A laser reflects off of the surface of the eye and interferes with a reference laser beam. The photo detector reads the interference pattern. The periodic variation of the feedback in the interference is used to measure the Doppler frequency and calculate the eye's velocity and relative position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lang with Eash. One would be motivated to modify Lang by disclosing determining a Doppler shift between the irradiated laser beam and a portion of the irradiated laser beam backscattered by the eye based on laser feedback interferometry of the irradiated laser beam and the portion backscattered by the eye, determining an eye velocity based on the Doppler shift, and tracking an eye movement of the eye based on the absolute eye position and the eye velocity as taught by Eash, thereby the applications for eye-tracking include ensuring that images displayed are displayed appropriately for the user's gaze, determining the location of an object in the real-world or virtual world, positioning the location of an object in a virtual/augmented display, identifying an area of interest on a screen, a document, or picture, or other uses (Eash, see paragraph [0002]).

As to Claim 10:
Lang in view of Eash discloses the method of claim 9, wherein images of the eye are captured at a first scanning rate to determine absolute eye positions at the first scanning rate, and wherein wavelength modulated laser beams are irradiated onto the eye (Lang, see paragraph [0166], where Lang discloses including for outside-in and inside-out tracking, a camera, image capture or video capture system can detect light from the spectrum visible to the human eye, e.g. from about 380 to 750 nanometers wavelength, or from about 400 to 720 nanometers wavelength, or from about 420 to 680 nanometers wavelength, or similar combinations. In embodiments throughout the specification, including for outside-in and inside-out tracking, a camera, image capture or video capture system can detect light from the spectrum not visible to the human eye, e.g. from the infrared spectrum, e.g. from 700 nm or above to, for example, 1 mm wavelength, 720 nm or above to, for example, 1 mm wavelength, 740 nm or above to, for example, 1 mm wavelength, or similar combinations. In embodiments throughout the specification, including for outside-in and inside-out tracking, a camera, image capture or video capture system can detect light from the spectrum
visible and from the spectrum not visible to the human eye) at a second scanning rate to determine eye velocities at the second scanning rate (Lang, see paragraphs [0083] and [0184], where Lang discloses that one or more cameras or image capture or video capture systems and/or a 3D scanner included in the optical head mounted display can detect one or more optical markers including their coordinates (x, y, z) and at least one or more of a position, orientation, alignment, direction of movement or speed of movement of the one or more optical markers. EOG can be limited for measuring slow eye movement and detecting gaze direction. EOG is, however, well suited for measuring rapid or saccadic eye movement associated with gaze shifts and for detecting blinks. Unlike optical or video-based eye-trackers, EOG allows recording of eye movements even with eyes closed. The major disadvantage of EOG is its relatively poor gaze direction accuracy compared to an optical or video tracker. Optionally, both methods, optical or video tracking and EOG, can be combined in select embodiments. A sampling rate of 15, 20, 25, 30, 50, 60, 100, 120, 240, 250, 500, 1000 Hz or greater can be used. Any sampling frequency is possibly. In many embodiments, sampling rates greater than 30 Hz will be preferred).

As to Claim 11:
Lang in view of Eash discloses the method according to claim 9, wherein tracking of eye movement is performed starting from an absolute eye position determined based on the image (Eash, see camera capture 166A and 166B and camera based correction 168 in figure 1 paragraph [0047], where Each discloses that global correction system 160 may include camera based correction system 168 which uses camera capture system 166A/166B. The camera capture system 166A/166B captures images of the eye to calculate the absolute position of the eye. In one embodiment, the camera based correction system 168 is triggered periodically) and by determining interpolated eye positions based on the determined eye velocity (Eash, see paragraph [0036], where Eash discloses that the laser Doppler interferometry is used to track the eye position. A laser reflects off of the surface of the eye and interferes with a reference laser beam. The photo detector reads the interference pattern. The periodic variation of the feedback in the interference is used to measure the Doppler frequency and calculate the eye's velocity and relative position).

As to Claim 15:
Lang in view of Eash discloses that the method according to claim 9, further comprising the steps of: determining a maximum eye velocity during an eye movement, and predicting an eye movement end position based on the maximum velocity (Eash, see paragraph [0036], where Eash discloses that the laser Doppler interferometry is used to track the eye position. A laser reflects off of the surface of the eye and interferes with a reference laser beam. The photo detector reads the interference pattern. The periodic variation of the feedback in the interference is used to measure the Doppler frequency and calculate the eye's velocity and relative position).

As to Claim 16:
Lang in view of Eash discloses the method according to claim 9, wherein at least two laser beams are irradiated onto the eye, and wherein the two irradiated laser beams are aligned such that an angle and/or a distance between a wave vector of each irradiated laser beam and at least one of two mutually orthogonal rotational axes of the eye, respectively, is not zero (Eash, see 104 and 114 in figure 1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 20220079675 Al) in view of Eash (US 20200026350 Al) in further view of Pruijmboom et al. (VCSEL-based miniature laser-Doppler interferometer).

 As to Claim 12:
Lang in view of Eash differs from the claimed subject matter in that Lang in view of Eash do not explicility disclose method according to claim 9, wherein determining the eye velocity is performed based on the following equation:

FD =2v cos(α)/λ, wherein: v is the eye velocity; FD is a Doppler frequency FD corresponding to the Doppler shift between the irradiated laser beam and the backscattered portion of the irradiated laser beam; α is an angle between a direction of the irradiated laser beam and a tangent to an ocular surface which contacts the ocular surface at an impingement point where the irradiated laser beam impinges on the eye and which also is located in the plane spanned by a wave vector and a surface normal at the impingement point; and λ is a wavelength of the irradiated laser beam. 
However in an analogous art, Pruijmboom discloses wherein determining the eye velocity is performed based on the following equation: FD =2v cos(α)/λ, wherein: v is the eye velocity; FD is a Doppler frequency FD corresponding to the Doppler shift between the irradiated laser beam and the backscattered portion of the irradiated laser beam; α is an angle between a direction of the irradiated laser beam and a tangent to an ocular surface which contacts the ocular surface at an impingement point where the irradiated laser beam impinges on the eye and which also is located in the plane spanned by a wave vector and a surface normal at the impingement point; and λ is a wavelength of the irradiated laser beam.


    PNG
    media_image1.png
    315
    885
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eash and Lang with Pruijmboom . One would be motivated to modify Eash and Lang by disclosing wherein determining the eye velocity is performed based on the following equation: FD =2v cos(α)/λ, wherein: v is the eye velocity; FD is a Doppler frequency FD corresponding to the Doppler shift between the irradiated laser beam and the backscattered portion of the irradiated laser beam; α is an angle between a direction of the irradiated laser beam and a tangent to an ocular surface which contacts the ocular surface at an impingement point where the irradiated laser beam impinges on the eye and which also is located in the plane spanned by a wave vector and a surface normal at the impingement point; and λ is a wavelength of the irradiated laser beam as taught by Pruijmboom, thereby improving sensing performance (Pruijmboom, section 7). 

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scally (US 20170261610 Al).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                 /NELSON M ROSARIO/                                                                                                                 Primary Examiner, Art Unit 2624